Exhibit 10.3

TREX COMPANY, INC.

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of April 2, 2007 (the
“Effective Date”) by and between TREX COMPANY, INC., a Delaware corporation (the
“Company”), and ANTHONY J. CAVANNA, a key employee of the Company (the “Eligible
Employee”).

RECITALS:

WHEREAS, the Eligible Employee has been important in developing and expanding
the business and operations of the Company and possesses valuable knowledge and
skills with respect to such business;

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) believes that it is in the best interests of the Company to
encourage the Eligible Employee’s continued employment with and dedication to
the Company and has authorized the Company to enter into this Agreement;

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the payment of compensation to the Eligible Employee in the
event of a termination of the Eligible Employee’s employment in connection with
a Change in Control (as defined herein) during the term of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, the agreements and covenants
set forth herein, and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1. Definitions. Except as otherwise provided in this Agreement, capitalized
terms in this Agreement shall have the meanings set forth in this Section 1.

 

  (a) “Administrator” means the Committee or such other person or persons
appointed from time to time by the Committee.

 

  (b) “Affiliate” means any “parent corporation” and any “subsidiary
corporation” of the Company, as such terms are defined in Section 424 of the
Code.

 

  (c) “Board” means the Board of Directors of the Company.

 

  (d) “Cause” means one of the following reasons for which the Eligible
Employee’s employment with the Employer is terminated: (1) willful or grossly
negligent misconduct that is materially injurious to the Employer;
(2) embezzlement or misappropriation of funds or property of the Employer;
(3) conviction of a felony or the entrance of a plea of guilty or nolo
contendere to a felony; (4) conviction of any crime involving fraud, dishonesty,
moral turpitude or breach of trust or the entrance of a plea of guilty or nolo
contendere to such a crime; or (5) failure or refusal by the Eligible Employee
to devote full business time and attention to the performance of his duties and
responsibilities if such breach has not been cured within 15 days after notice
thereof is given to the Eligible Employee.



--------------------------------------------------------------------------------

  (e) “Change in Control” means the first of the following events to occur after
the Effective Date:

(1) The consummation of a transaction in which any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes, within the 12-month period ending on the date of such person’s
most recent acquisition, a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities representing more than
35% of the voting power of the then outstanding securities of the Company;
provided that a Change of Control shall not be deemed to occur as a result of a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
other corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote);

(2) The consummation of (a) a merger, consolidation, or similar extraordinary
event involving the Company and another entity where the stockholders of the
Company, immediately prior to the merger, consolidation or similar extraordinary
event, will not beneficially own, immediately after the merger, consolidation or
similar extraordinary event, securities entitling such stockholders to more than
50% of all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), or (b) a sale
or other disposition of all or substantially all of the assets of the Company;
or

(3) During any 24-month period, individuals who at the beginning of any such
period constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of such 24-month period.

 

  (f) “Change in Control Severance Benefits” means the benefits payable pursuant
to Section 3 of this Agreement.

 

  (g) “Change in Control Protection Period” means the period commencing on the
later of (1) the date that is 90 days before the date a Change in Control occurs
or (2) the Effective Date, and ending on the second anniversary of the date the
Change in Control occurs.

 

2



--------------------------------------------------------------------------------

  (h) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (i) “Disability” shall have the meaning given that term under the Trex
Company, Inc. Disability Plan, as in effect at the time a determination of
Disability is to be made.

 

  (j) “Employer” means the Company or an Affiliate.

 

  (k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  (l) “Final Pay” means the sum of (1) the greater of (A) the Eligible
Employee’s annual base salary in effect immediately prior to the Change of
Control, or (B) the Eligible Employee’s annual base salary in effect at the time
employment terminates, and (2) the greater of (A) the Eligible Employee’s
targeted cash bonus for the year in which the Change of Control occurs, (B) the
Eligible Employee’s targeted cash bonus for the year in which employment
terminates or (C) the actual cash bonus earned by the Eligible Employee for the
year immediately prior to the year in which employment terminates.

 

  (m) “Good Reason” means, without the specific written consent of the Eligible
Employee, any of the following:

(1) A material and adverse change in the Eligible Employee’s status or
position(s) as an officer or management employee of the Employer as in effect
immediately prior to the Change in Control, including, without limitation, any
adverse change in his status or position as an employee of the Employer as a
result of a material diminution in his duties or responsibilities (other than,
if applicable, any such change directly attributable to the fact that the
Employer is no longer publicly owned) or the assignment to him of any duties or
responsibilities which are materially inconsistent with such status or
position(s) (other than any isolated and inadvertent failure by the Employer
that is cured promptly upon his giving notice), or any removal of the Eligible
Employee from or any failure to reappoint or reelect him to such position(s)
(except in connection with the Eligible Employee’s Severance other than for Good
Reason).

(2) A 10% or greater reduction in the Eligible Employee’s base salary and
targeted bonus from the base salary and targeted bonus that was in effective
immediately prior to the occurrence of a Change of Control, but disregarding any
reduction in targeted bonus which occurs in accordance with the terms of any
written bonus program as it reads immediately prior to the occurrence of a
Change of Control.

 

3



--------------------------------------------------------------------------------

(3) The failure by the Employer or any successor to continue in effect any
employee benefit plan (excluding any equity compensation plan) in which the
Eligible Employee is participating at the time of the Change in Control (or
plans providing the Eligible Employee with similar benefits that are not
materially reduced in the aggregate) other than as a result of the normal
expiration of any such plan in accordance with its terms as in effect at the
time of the Change in Control; or the taking of any action, or the failure to
act, by the Employer or any successor which would adversely affect the Eligible
Employee’s continued participation in any of such plans on at least as favorable
a basis to him as is the case on the date of the Change in Control or which
would materially reduce his benefits under any of such plans.

(4) The Employer’s requiring the Eligible Employee to be based at an office that
is both more than 50 miles from where his office is located immediately prior to
the Change in Control and further from his then current residence, except for
required travel on the Employer’s business to an extent substantially consistent
with the business travel obligations which the Eligible Employee undertook on
behalf of the Employer prior to the Change in Control.

 

  (n) “Incentive Plan” means the Trex Company, Inc. 2005 Stock Incentive Plan
(or a successor plan).

 

  (o) “Severance” means (1) the involuntary termination of the Eligible
Employee’s employment by the Employer, other than for Cause, death or Disability
or (2) a termination of the Eligible Employee’s employment by the Eligible
Employee for Good Reason, in each case, during the Change in Control Protection
Period; provided, however, that in each case the termination constitutes a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and Treasury Regulations thereunder.

 

  (p) “Severance Date” means the date on which the Eligible Employee incurs a
Severance.

2. Term of Agreement. This Agreement shall remain in effect from the Effective
Date through December 31, 2007; provided, however, that (a) the Agreement shall
automatically extend for additional one-year terms unless the Company provides
written notice to the Eligible Employee not less than six months before the end
of the then-current term; and (b) the Agreement shall automatically extend until
the end of the Change in Control Protection Period if a Change in Control occurs
during the term of the Agreement.

3. Change in Control Severance Benefits.

 

  (a)

Generally. Subject to subsections (h) and (i) below and Section 4, the Eligible
Employee shall be entitled to the Change in Control Severance Benefits provided
in this Section 3 if he or she incurs a Severance during the Change in Control
Protection Period. If the Eligible Employee becomes entitled to receive

 

4



--------------------------------------------------------------------------------

 

compensation or benefits under the terms of this Section 3, such compensation or
benefits will be reduced by other severance benefits payable under any plan,
program, policy or practice of or agreement or other arrangement between the
Eligible Employee and the Company. It is intended that the net effect to the
Eligible Employee of entitlement to any similar benefits that are contained both
in this Agreement and in any other existing plan, program, policy or practice of
or agreement or arrangement between the Eligible Employee and the Company will
be to provide the Eligible Employee with the greater of the benefits under this
Agreement or under such other plan, program, policy, practice, or agreement or
arrangement.

 

  (b) Payment of Accrued Obligations. If the Eligible Employee incurs a
Severance during the Change in Control Protection Period, the Company shall pay
to him a lump sum payment in cash, no later than 10 days after the Severance
Date (or the date of the Change in Control, if later), equal to the sum of
(1) the Eligible Employee’s accrued annual base salary and any accrued vacation
pay through the Severance Date, (2) the Eligible Employee’s annual bonus earned
for the fiscal year immediately preceding the fiscal year in which the Severance
Date occurs if such bonus has not been paid as of the Severance Date, and
(3) the Eligible Employee’s targeted cash bonus for the year in which the
Severance occurs, pro-rated based upon the number of days the Eligible Employee
was employed during such year.

 

 

(c)

Payment of Severance. Subject to subsections (h) and (i) below, if the Eligible
Employee incurs a Severance during the Change in Control Protection Period, the
Company shall pay to him a lump sum cash payment, no later than 10 days after
the Severance Date (or the date of the Change in Control, if later), equal to
two and one-half (2 1/2) times the Eligible Employee’s Final Pay.

 

  (d) [Intentionally Omitted].

 

  (e)

Immediate Vesting of Equity-Based Compensation Awards upon a Change in Control.
Subject to subsections (h) and (i) below and any other limitations imposed by
law, if the Eligible Employee incurs a Severance during the Change in Control
Protection Period, (1) the unexercised portions of all Options and SARs (as
defined in the Incentive Plan) granted to the Eligible Employee under the
Incentive Plan that have not expired or been forfeited pursuant to their terms
shall automatically accelerate and become fully exercisable, (2) the
restrictions and conditions on all outstanding Restricted Stock (as defined in
the Incentive Plan) granted to the Eligible Employee that have not expired or
been forfeited pursuant to their terms shall immediately lapse, and (3) all
outstanding Restricted Stock Units and Restricted Stock (as defined in the
Incentive Plan) granted to the Eligible Employee that are based upon performance
of the Company over a certain period of time shall become payable at the
Eligible Employee’s target payment for the relevant performance period
(regardless of the amount of the relevant performance period that precedes the
Change in Control and Severance);

 

5



--------------------------------------------------------------------------------

 

provided, however, that, where a Severance precedes the Change in Control (i.e.,
by operation of clause (1) of Section 1(g)) and the terms of any award granted
to the Eligible Employee under the Incentive Plan would otherwise call for the
forfeiture of such award upon the termination of the Eligible Employee’s
employment with the Company, such award shall not be deemed to be forfeited on
account of the Eligible Employee’s Severance and shall remain outstanding
(subject to the other terms of the award, including its original term) as if the
Change in Control preceded the Severance.

 

  (f) Benefit Continuation. Subject to subsections (h) and (i) below, if the
Eligible Employee incurs a Severance during the Change in Control Protection
Period, commencing on the date immediately following such Eligible Employee’s
Severance Date and continuing for 30 months (or such lesser time as required to
avoid the imposition of additional taxes under Section 409A of the Code) (the
“Welfare Benefit Continuation Period”), the Company shall cover the Eligible
Employee under the same type of Employer-sponsored group health plan and dental
plan (e.g., individual or family coverage) and group life insurance in which he
was covered as of his Severance Date. The Eligible Employee shall receive such
continued coverage under the same terms and conditions (e.g., any requirement
that employees pay all or any portion of the cost of such coverage) that would
apply if the Eligible Employee had continued to be an employee of the Employer
during the Welfare Benefit Continuation Period.

For each month during the Welfare Benefit Continuation Period in which the
Eligible Employee’s continued coverage under an insured plan is not possible,
the Company shall, in lieu of providing the coverage described in the preceding
paragraph, make a monthly cash payment to the Eligible Employee equal to the
monthly premium the Employer would be charged for coverage of a
similarly-situated employee. The Company shall not be obligated to “gross up” or
otherwise compensate the Eligible Employee for any taxes due on amounts paid
pursuant to the preceding sentence.

Notwithstanding any other provision of this subsection (f), the Company’s
obligation to provide continued coverage (or, in lieu thereof, make a cash
payment) pursuant to this subsection (f) shall expire on the date the Eligible
Employee becomes covered under one or more plans sponsored by a new employer
(other than a successor to the Company) that, at the sole discretion of the
Administrator, are determined to provide coverage at least equivalent in the
aggregate to the benefits continued under this subsection (f). The coverage
period for purposes of the group health continuation requirements of
Section 4980B of the Code shall commence at the expiration of the Welfare
Benefit Continuation Period.

 

  (g) Outplacement Services. Subject to subsection (i) below, if the Eligible
Employee incurs a Severance during the Change in Control Protection Period, the
Company shall provide him with reasonable outplacement services for up to 12
months following the Severance Date.

 

6



--------------------------------------------------------------------------------

  (h) Release. The Eligible Employee shall not be eligible to receive any Change
in Control Severance Benefits provided in this Section 3 (other than payments
under Section 3(b)) unless he first executes a written release and agreement
provided by the Company and does not revoke such release and agreement within
the time permitted therein for such revocation.

 

  (i) Restriction on Timing of Distribution. Anything in this Agreement to the
contrary notwithstanding, if (1) on the Eligible Employee’s Severance Date, any
of the Company’s stock is publicly traded on an established securities market or
otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Code) and
(2) as a result of such termination, the Eligible Employee would receive any
payment that, absent the application of this Section 3(i), would be subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earliest of (x) six
months after the Eligible Employee’s Severance Date, (y) the Eligible Employee’s
death or (z) such other date as will cause such payment not to be subject to
such interest and additional tax.

4. Excise Tax.

 

  (a) Gross-Up Payment. Notwithstanding any provision of this Agreement to the
contrary, in the event it shall be determined that any payment or distribution
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement (including, without limitation, payments or
acceleration of vesting in respect of any equity-based or other award), or
similar right (collectively, a “Payment”), to or for the benefit of the Eligible
Employee, would be subject to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto, or any similar tax imposed by state or
local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are collectively
referred to as the “Excise Tax”), then the Eligible Employee shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment by the Eligible Employee of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, the Eligible Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

 

  (b)

Determination. Subject to subsection (d) below, all determinations required to
be made under this Section 4, including whether an Excise Tax is payable by the
Eligible Employee and the amount of such Excise Tax and whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment, will be made, at

 

7



--------------------------------------------------------------------------------

 

the Company’s discretion, by the Company’s outside auditing firm or by a
nationally recognized accounting or benefits consulting firm (the “Firm”)
designated by the Company prior to a Change in Control. If the Firm determines
that any Excise Tax is payable by the Eligible Employee, the Company will pay
the required Gross-Up Payment to the Eligible Employee during the calendar year
following the Severance Date. If the Firm determines that no Excise Tax is
payable by the Eligible Employee, it will, at the same time as it makes such
determination, furnish the Eligible Employee with an opinion that he has
substantial authority not to report any Excise Tax on his federal, state, local
income or other tax return. Any determination by the Firm as to the amount of
the Gross-Up Payment will be binding upon the Company and the Eligible
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code (or any successor provision thereto) and the possibility of similar
uncertainty regarding applicable state or local tax law at the time of any
determination by the Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts or fails to pursue its remedies pursuant to
subsection (d) below, and the Eligible Employee thereafter is required to make a
payment of any Excise Tax, the Eligible Employee shall so notify the Company,
which will direct the Firm to determine the amount of the Underpayment that has
occurred and to submit its determination and detailed supporting calculations to
both the Company and the Eligible Employee as promptly as possible. Any such
Underpayment will be paid by the Company to, or for the benefit of, the Eligible
Employee within five business days after receipt of such determination and
calculations.

 

  (c) Fees and Expenses. The fees and expenses of the Firm for its services
under this Section 4 will be borne by the Company.

 

  (d) IRS Claim. The Eligible Employee will notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification will be given as
promptly as practicable but no later than 10 business days after the Eligible
Employee actually receives notice of such claim and the Eligible Employee will
further apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid (in each case, to the extent known by the
Eligible Employee). The Eligible Employee will not pay such claim prior to the
earlier of (1) the expiration of the 30-calendar-day period following the date
on which he gives such notice to the Company, or (2) the date that any payment
of amounts with respect to such claim is due.

The Company will bear and pay directly all costs and expenses (including
interest and penalties) incurred in connection with contesting such claim and
will indemnify and hold harmless the Eligible Employee, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses.

 

8



--------------------------------------------------------------------------------

Without limiting the foregoing provisions of this subsection (d), the Company
will control all proceedings taken in connection with the contest of any claim
contemplated by this subsection (d) and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim (provided that the Eligible
Employee may participate therein at his own cost and expense) and may, at its
option, either direct the Eligible Employee to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Eligible Employee
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company will determine. If the Company directs the Eligible
Employee to pay the tax claimed and sue for a refund, the Company will advance
the amount of such payment to the Eligible Employee on an interest-free basis
and will indemnify and hold harmless the Eligible Employee, on an after-tax
basis, from any Excise Tax or income tax, including interest or penalties
thereon, imposed with respect to such advance. Any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Eligible
Employee in which the contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of any such contested
claim will be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder, and the Eligible Employee will be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

  (e) Refund. If, after the receipt by the Eligible Employee of an amount
advanced by the Company pursuant to subsection (d) above, the Eligible Employee
receives any refund with respect to such claim, the Eligible Employee will
(subject to the Company’s complying with the requirements of subsection
(d) above) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after any taxes applicable thereto). If,
after the receipt by the Eligible Employee of an amount advanced by the Company
pursuant to subsection (d) above, a determination is made that the Eligible
Employee will not be entitled to any refund with respect to such claim, and the
Company does not notify the Eligible Employee in writing of its intent to
contest such denial or refund prior to the expiration of 30 calendar days after
such determination, then such advance will be forgiven and will not be required
to be repaid, and the amount of such advance will offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid pursuant to this
Section 4. If, after the receipt by the Eligible Employee of a Gross-Up Payment
but before the payment by the Eligible Employee of the Excise Tax, it is
determined by the Firm that the Excise Tax payable by the Eligible Employee is
less than the amount originally computed by the Firm and consequently that the
amount of the Gross-Up Payment is larger than that required by this Section 4,
the Eligible Employee shall promptly refund to the Company the amount by which
the Gross-Up Payment initially made to him exceeds the Gross-Up Payment required
under this Section 4.

 

9



--------------------------------------------------------------------------------

5. Taxes; Withholding. Subject to Section 4, the Eligible Employee shall be
responsible for the payment of all applicable local, state and federal taxes
associated with the Eligible Employee’s receipt of Change in Control Severance
Benefits hereunder, and the Company shall have the right to deduct from any
distributions hereunder any such taxes or other amounts required by law to be
withheld therefrom.

6. Claims Procedures.

 

  (a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about this Agreement or inquiries about present or future rights under
this Agreement must be submitted to the Administrator in writing.

 

  (b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Administrator must notify the applicant, in writing, of
the denial of the application, and of the applicant’s right to review the
denial. The written notice of denial will be set forth in a manner designed to
be understood by the applicant, and will include specific reasons for the
denial, specific references to the provisions of this Agreement upon which the
denial is based, a description of any additional material or information
necessary for the applicant to perfect the claim and an explanation of why such
material or information is necessary, and an explanation of the review
procedure, including the applicant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review. This written
notice will be given to the applicant within 90 days after the Administrator
receives the application, unless special circumstances require an extension of
time, in which case, the Administrator has up to an additional 90 days. If an
extension of time is required, written notice of the extension will be furnished
to the applicant before the end of the initial 90-day period. This notice of
extension will describe the special circumstances necessitating the additional
time and the date by which the Administrator expects to render a decision on the
application.

 

  (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a written request for a review to the
Administrator within 60 days after the application is denied. The Administrator
will give the applicant (or his or her authorized representative) an opportunity
to review pertinent documents in preparing a request for a review and submit
written comments, documents, records and other information relating to the
claim.

 

  (d)

Decision on Review. The Administrator will provide written notice of its
decision on review within 60 days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional 60
days). If an extension for review is required, written notice of the extension
will be

 

10



--------------------------------------------------------------------------------

 

furnished to the applicant within the initial 60-day period. This notice of
extension will describe the special circumstances necessitating the additional
time and the date by which the Administrator expects to render a decision on
review. In the event that the Administrator confirms the denial of the
application for benefits in whole or in part, the notice will outline, in a
manner calculated to be understood by the applicant, the specific reasons for
the decision, the specific provisions of this Agreement upon which the decision
is based, a statement that the applicant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the applicant’s claim for benefits, and a
statement of the applicant’s right to bring an action under Section 502(a) of
ERISA.

 

  (e) Rules and Procedures. The Administrator may establish rules and
procedures, consistent with this Agreement and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.

7. General Provisions

 

  (a) Amendment and Termination. This Agreement may not be terminated prior to
the end of its term without the written consent of the Eligible Employee. This
Agreement may be amended by the Committee at any time; provided, however, that
this Agreement may not be amended without the written consent of the Eligible
Employee if such amendment would in any manner adversely affect the rights of
the Eligible Employee under this Agreement.

 

  (b) Assignment. Except as otherwise provided herein or by law, no right or
interest of the Eligible Employee under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective. Notwithstanding the preceding sentence, if the Eligible
Employee is unable to care for his affairs when a payment is due under this
Agreement to the Eligible Employee, payment may be made directly to his legal
guardian or personal representative.

 

  (c) Compliance with Law. Notwithstanding subsection (a) above or any other
provision of this Agreement to the contrary, the Company may amend, modify or
terminate this Agreement, without the consent of the Eligible Employee, as the
Company deems necessary or appropriate to ensure compliance with any law, rule,
regulation or other regulatory pronouncement applicable to this Agreement,
including, without limitation, Section 409A of the Code and any Treasury
Regulations or other guidance thereunder.

 

  (d) Governing Law. This Agreement shall be construed and enforced according to
the laws of the Commonwealth of Virginia to the extent not preempted by federal
law, without regard to any conflict of laws principles that would apply the law
of another jurisdiction.

 

11



--------------------------------------------------------------------------------

  (e) Severability. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed and enforced as if such
provisions had not been included.

 

  (f) Headings and Terms. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. Capitalized
terms shall have the meanings given herein. Singular nouns shall be read as
plural and masculine pronouns shall be read as feminine, and vice versa, as
appropriate.

 

  (g) No Assurance of Employment. Neither the execution and delivery of this
Agreement by the Company and the Eligible Employee nor the creation of any fund,
trust or account, nor the payment of any benefits shall be construed as giving
the Eligible Employee the right to be retained in the service of the Employer,
and the Eligible Employee shall remain subject to discharge to the same extent
as if this Agreement had never been entered into.

 

  (h) Successors. This Agreement shall inure to the benefit of and be binding
upon the heirs, executors, administrators, successors and assigns of the
parties, including the Eligible Employee and any successor to the Company. If
the Eligible Employee incurs a Severance during the Change in Control Protection
Period but dies before his Change in Control Severance Benefits have been fully
paid, any unpaid amounts shall be paid to the executor, personal representative
or administrators of the Eligible Employee’s estate in a lump sum payment no
later than the fifteenth day of the third calendar month following the Eligible
Employee’s death.

 

  (i) Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered, sent by overnight courier,
or mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, or transmitted by telegram, telecopy, or telex,
addressed, in the case of the Eligible Employee, to the Eligible Employee’s
address as shown on the Company’s records, and, in the case of the Company or
the Administrator, to the Company’s principal office, to the attention of the
Chief Executive Officer or to the Chairman of the Committee, as applicable, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

  (j) Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof. Any and all prior agreements
or understandings with respect to such matters are hereby superseded.

[Remainder of page intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the day first above written.

 

TREX COMPANY, INC. By:  

/s/ Paul D. Fletcher

Name:   Paul D. Fletcher Title:   Senior Vice President and Chief Financial
Officer ELIGIBLE EMPLOYEE

/s/ Anthony J. Cavanna

Name:   ANTHONY J. CAVANNA

 

13